DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on December 17, 2021 has been entered.
Claim 2 has been canceled without prejudice. Claims 1, 3 and 5-16 are pending and an action on the merits is as follows.	
Objection to claim 16 has been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 16 include limitation “where the rope bypasses the limit position”.  However the claims previously describe that a displacement of a rope is detected over the limit position.  It is unclear how the rope is to bypass the limit position since displacement of the rope is to be detected over the limit position.  For examining purposes, this limitation is interpreted as stating “where the rope passes the limit position”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saarelainen et al. (US 2016/0046463 A1) in view of Lehtinen et al. (US 2015/0060588 A1).
Claim 1: Saarelainen et al. discloses an elevator arrangement shown in Fig. 1 to include a rope (R) connected with an elevator car (1) and a rope wheel (6) around which the rope passes turning around an axis which extends in a width direction of the rope (page 2 ¶ [0023]).  The rope is shown to lose contact with a rim of the rope wheel at a departing point.  A rope position detector (sensing arrangement 30) including an elongated sensing member (33) (page 3 ¶ [0042]) is arranged to detect displacement of the rope over a limit position (height of gap between sensing member and rope contact area) in a thickness direction of the rope (radially outward) at a detection point as the rope shifts toward the limit position, and triggers an action in response to detecting the displacement of the rope in the thickness direction over the limit position (page 1 ¶ [0008]).  The detection point of the rope position detector is spaced from the departing point on the rim of the rope, as can be seen from Fig. 2b.  The limit position is on an 
However Lehtinen et al. teaches an elevator arrangement, where a rope is described as a rod elastically bendable away from a straight form while under a bending tension and urged toward the straight form as the bending tension drops (page 1 ¶ [0004]). 
Given the teachings of Lehtinen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator arrangement disclosed in Saarelainen et al. with providing the rope to be a rod elastically bendable away from a straight form while under a bending tension and urged toward the straight form as the bending tension drops.  The rope then would shift toward the limit position in response to a drop in the bending tension.  Doing so would allow “simplicity of the rope installation process [to] be facilitated” when using a rope storage unit to store the rope “as a rope reel in a simple and stabile way” as taught in Lehtinen et al. (page 1 ¶ [0003]).  These references fail to disclose the detection point of the rope position detector to be between 0.15 and 0.35 meters from the departing point on the rim of the rope wheel.
re Aller, 105 USPQ 233.  Doing so would allow the rope position detector to allow “a contact between the topmost of the crossing ropes and the [rope position detector] will likely take place” “in case the rope happens to wander in axial direction of the rope wheel away from its intended position”, while facilitating “that no such contact takes place during normal situations where said rope is resting firmly against [its] circumferential rope contact area” as taught in Saarelainen et al. (page 1 ¶ [0008]).
Claim 3: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement where the rope is urged toward a straight form in response to a drop in bending tension, as stated above.  When bending tension is dropped then, the rope would pass tangentially away from the rope wheel further to the detection point where it passes the limit position due to height of gap between sensing member and rope contact area (page 1 ¶ [0008]), as can be seen from Fig. 2a of Saarelainen et al.  As the rope passes tangentially away from the rope wheel when the bending tension is dropped, the rope would be unsupported in the thickness direction.
Claim 5: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement as stated above, where the action is disclosed in Saarelainen et al. to be stopping the elevator car (page 2 ¶ [0013]).
Claim 6: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement as stated above, where the limit position is at a distance from the rope in thickness-direction of the rope, as can be seen in Fig. 2a of Saarelainen et al.
Claim 7: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement where a departing point where the rope departs from a rim of the rope and the detection point are at a distance from each other of between 0.15 meters and 0.35 meters, as stated above.
Claim 10: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement as stated above, where the rope position detector comprises a sensing member (33) positioned at the limit position on a thickness directional side of the rope, as shown in Fig. 2a of Saarelainen et al.  The sensing member is displaceable by the rope, which is displaced in its thickness direction to collide into contact with the sensing member (page 1 ¶ [0008]).
Claim 11: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement as stated above, where the sensing member is disclosed in Saarelainen et al. to be coated with elastomer (page 4 ¶ [0046]).  Therefore a surface portion of the sensing member facing the rope comprises non-metallic material.
Claim 12: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement as stated above, where the sensing member is disclosed in Saarelainen et al. to be displaceable in the longitudinal direction of the rope, whereby when the rope moves in its longitudinal direction during elevator use and is displaced in its thickness direction, collides into contact with the sensing member, engages the sensing member, 
Claim 13: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement as stated above, where the rope is disclosed in Saarelainen et al.  to comprise load bearing members (40) extending parallel with the longitudinal direction of the rope unbroken throughout a length of the rope, whereby the load bearing members are made of composite material comprising reinforcing fibers in a polymer matrix, where the reinforcing fibers are carbon fibers (page 6 ¶ [0066]).
Claim 14: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement as stated above, where a surface of the rope is disclosed in Saarelainen et al. to be formed by an elastic coating (page 6 ¶ [0066]).  Therefore the rope comprises a non-metallic coating.
Claim 15: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement as stated above, where an elevator is shown in Fig. 1 of Saarelainen et al. to comprise the elevator car and elevator arrangement.
Claim 16: Saarelainen et al. discloses a rope position detector comprising a sensing member (sensing arrangement 30) including an elongated sensing member (33) (page 3 ¶ [0042]), shown in Fig. 2a to be positioned at a limit position on a thickness direction side of a rope (R) (radially outward) in order to detect displacement of the rope over the limit position in the thickness direction of the rope at a detection point, and triggers an action in response to detecting the displacement of the rope in the thickness direction over the limit position (page 1 ¶ [0008]).  The limit position is on an opposite side of (outwards from) the rope than the rope wheel (page 1 ¶ [0008]) and at 
However Lehtinen et al. teaches an elevator arrangement, where a rope is described as a rod elastically bendable away from a straight form while under a bending tension and urged toward the straight form as the bending tension drops (page 1 ¶ [0004]). 
Given the teachings of Lehtinen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator arrangement disclosed in Saarelainen et al. with providing the rope to be a rod elastically bendable away from a straight form while under a bending tension and urged toward the straight form as the bending tension drops.  When bending tension is dropped then, the rope would pass tangentially away from the rope wheel further to the detection point where it passes the limit position due to height of gap between sensing member and rope contact area (page 1 ¶ [0008]), as can be seen from Fig. 2a of Saarelainen et al.  Doing so would allow “simplicity of the rope installation process [to] be facilitated” when using a rope storage unit to store the rope “as a rope reel in a simple and stabile way” as taught in Lehtinen et al. (page 1 ¶ [0003]).  These references fail to disclose the detection point of the rope position detector to be between 0.15 and 0.35 meters from the departing point on the rim of the rope wheel.
re Aller, 105 USPQ 233.  Doing so would allow the rope position detector to allow “a contact between the topmost of the crossing ropes and the [rope position detector] will likely take place” “in case the rope happens to wander in axial direction of the rope wheel away from its intended position”, while facilitating “that no such contact takes place during normal situations where said rope is resting firmly against [its] circumferential rope contact area” as taught in Saarelainen et al. (page 1 ¶ [0008]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saarelainen et al. (US 2016/0046463 A1) modified by Lehtinen et al. (US 2015/0060588 A1) as applied to claim 1 above, further in view of Lehtinen et al. (US 2015/0329319 A1), herein referred to as Hanno et al.
Claims 8 and 9: Saarelainen et al. modified by Lehtinen et al. discloses an elevator arrangement as stated above, but fails to disclose the rope position detector to comprise a receiver arranged to sense/receive ultrasonic sound or electromagnetic radiation from the limit position, where the receiver comprises one or more photocells, one or more laser beam sensors, one or more ultrasonic sensing devices, one or more optical cameras, one or more scanners, one or more machine vision devices, or one or more pattern recognition devices.

Given the teachings of Hannu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator arrangement disclosed in Saarelainen et al. as modified by Lehtinen et al. with providing the rope position detector to comprise a receiver arranged to sense/receive ultrasonic sound or electromagnetic radiation from the limit position, where the receiver comprises ultrasonic sensing devices.  Doing so would allow “the displacement of rope [to] be reacted to effectively with a simple and reliable configuration [and] can be carried out gently without damaging the rope” as taught in Hannu et al. (page 2 ¶ [0018]).

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.  
Applicants state on page 10 of the response that “since the rope in Saarelainen is not a rod, the sensing performed in Saarelainen is not configured to sense the behavior of a rod, which is urged straight upon tension drop”.  However the sensing member, included in the sensing arrangement disclosed in Saarelainen et al., is contacted by the rope in a radial direction of the rope wheel (page 2 ¶ [0014]).  Since the rope taught in Lehtinen et al. is a rod, which is urged toward a straight form as 
Applicants further state that “Applicants are not claiming the invention of such rod-shaped ropes generally, but rather the novel detection of reduced tension in such rods”.  However the claims do not describe detecting a change in tension, but instead recite “a rope position detector arranged to detect displacement of the rope over a limit position in a thickness direction of the rope”.  In order to detect a change in tension in a rope, a mechanical sensor would have to be secured to the rope, as in US 9,914,618 B2, or an electrical sensor would have to be electrically connected to the rope, as in US 9,650,227 B2.  Instead, the claims require the rope position detector to be at a position between 0.15 and 0.35 meters from the rope wheel in order to detect a positional displacement of the rope.  Saarelainen et al. discloses a sensing arrangement positioned at a distance from a rope wheel in order to detect a positional displacement of the rope.  Therefore Saarelainen et al. modified by the teachings of Lehtinen et al. properly render obvious applicants’ invention as required by the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 23, 2022